 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    ThermoLife International LLC,                      No. CV-18-04248-PHX-JJT
10                  Plaintiff,                           ORDER
11    v.
12    NetNutri.com LLC,
13                  Defendant.
14
15          At issue is Defendant NetNutri.com, LLC’s Motion to Dismiss (Doc. 19, Mot.), to
16   which Plaintiff ThermoLife International, LLC filed a Response (Doc. 20, Resp.), and
17   Defendant filed a Reply (Doc. 23, Reply). The Court has reviewed the parties’ briefs and
18   finds these matters appropriate for decision without oral argument. See LRCiv 7.2(f).
19          Plaintiff is an Arizona company that licenses and sells its patented creatine nitrate
20   for use in dietary supplements. (Doc. 1, Compl. ¶¶ 8, 20.) Defendant is a New Jersey based
21   online retailer of dietary supplements that sells over 7,000 different products on its website.
22   (Compl. ¶ 27.) In its Complaint, Plaintiff raises claims of false designation of origin and
23   false statements under the Lanham Act, 15 U.S.C. 1125 § 43(a); common law unfair
24   competition; and civil conspiracy. (Compl. ¶¶ 219-41.) Defendant has now moved to
25   dismiss for lack of personal jurisdiction. (Mot. at 4.)
26   I.     LEGAL STANDARD
27          For a federal court to adjudicate a matter, it must have jurisdiction over the parties.
28   Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982). The party
 1   bringing the action has the burden of establishing that personal jurisdiction exists.
 2   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citing McNutt v.
 3   Gen. Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)); Data Disc, Inc. v. Sys. Tech.
 4   Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). When a defendant moves, prior to trial,
 5   to dismiss a complaint for lack of personal jurisdiction, the plaintiff must “‘come forward
 6   with facts, by affidavit or otherwise, supporting personal jurisdiction.’” Scott v. Breeland,
 7   792 F.2d 925, 927 (9th Cir. 1986) (quoting Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc., 551
 8   F.2d 784, 787 (9th Cir. 1977)).
 9          Because there is no statutory method for resolving the question of personal
10   jurisdiction, “the mode of determination is left to the trial court.” Data Disc, 557 F.2d at
11   1285 (citing Gibbs v. Buck, 307 U.S. 66, 71-72 (1939)). Where, as here, a court resolves
12   the question of personal jurisdiction upon motions and supporting documents, the plaintiff
13   “must make only a prima facie showing of jurisdictional facts through the submitted
14   materials in order to avoid a defendant’s motion to dismiss.” Id. In determining whether
15   the plaintiff has met that burden, the “uncontroverted allegations in [the plaintiff’s]
16   complaint must be taken as true, and conflicts between the facts contained in the parties’
17   affidavits must be resolved in [the plaintiff’s] favor.” Rio Props., Inc., 284 F.3d at 1019
18   (citation omitted).
19          To establish personal jurisdiction over a nonresident defendant, a plaintiff must
20   show that the forum state’s long-arm statute confers jurisdiction over the defendant and
21   that the exercise of jurisdiction comports with constitutional principles of due process. Id.;
22   Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 269 (9th Cir. 1995). Arizona’s
23   long-arm statute allows the exercise of personal jurisdiction to the same extent as the
24   United States Constitution. See Ariz. R. Civ. Proc. 4.2(a); Cybersell v. Cybersell, 130 F.3d
25   414, 416 (9th Cir. 1997); A. Uberti & C. v. Leonardo, 892 P.2d 1354, 1358 (Ariz. 1995)
26   (stating that under Rule 4.2(a), “Arizona will exert personal jurisdiction over a nonresident
27   litigant to the maximum extent allowed by the federal constitution”). Thus, a court in
28


                                                 -2-
 1   Arizona may exercise personal jurisdiction over a nonresident defendant so long as doing
 2   so accords with constitutional principles of due process. Cybersell, 130 F.3d at 416.
 3          Due process requires that a nonresident defendant have sufficient minimum contacts
 4   with the forum state so that “maintenance of the suit does not offend ‘traditional notions of
 5   fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)
 6   (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)); see also Data Disc, 557 F.2d at
 7   1287. Courts recognize two bases for personal jurisdiction within the confines of due
 8   process: “(1) ‘general jurisdiction’ which arises when a defendant’s contacts with the
 9   forum state are so pervasive as to justify the exercise of jurisdiction over the defendant in
10   all matters; and (2) ‘specific jurisdiction’ which arises out of the defendant’s contacts with
11   the forum state giving rise to the subject litigation.” Birder v. Jockey’s Guild, Inc., 444 F.
12   Supp. 2d 1005, 1008 (C.D. Cal. 2006).
13   II.    ANALYSIS
14          A.     General Jurisdiction
15          Defendant first argues that it is not subject to general personal jurisdiction in
16   Arizona. (Mot. at 4–6.) Defendant contends that Plaintiff has not alleged “any . . .
17   connections between [Defendant] and Arizona” to meet general jurisdiction standards and
18   that it “has no such connections to the State.” (Mot. at 5.) It asserts that the only potential
19   connections are its “interactive website” and sales within the state, which accounted for
20   “less than 2 percent of [its] total revenue” between 2014 and 2018. (Mot. at 5–6.)
21          Conversely, Plaintiff argues that because Defendant is “one of the most popular
22   online retailers of Dietary Supplements” and has “developed a devoted customer base,”
23   general jurisdiction is appropriate. (Resp. at 7–8.) It argues that Defendant has “significant
24   sales in Arizona” and that Defendant’s argument regarding Arizona’s two percent sales share
25   lacks merit because “if you divide total sales by 50 states, it results in 2%.” (Resp. at 8.)
26          General jurisdiction exists where a defendant’s activities within a state are “so
27   substantial” or “continuous and systematic” that they essentially “render the corporation at
28   home in that State.” Daimler AG v. Bauman, 571 U.S. 117, 138, 159 n.19 (2014). However,


                                                   -3-
 1   the inquiry is not based “solely on the magnitude of the defendant’s in-state contacts.” Id.
 2   at 159 n.20. Instead, general jurisdiction “calls for an appraisal of a corporation’s activities
 3   in their entirety.” Id. Ultimately, “a corporation that operates in many places can scarcely
 4   be deemed at home in all of them.” Id.
 5          Defendant’s activities in Arizona are insufficient to be considered at home in the
 6   state. The fact that two percent of Defendant’s revenue is from online sales to customers
 7   who happen to be in Arizona is not sufficient to demonstrate substantial, continuous,
 8   systematic contacts with Arizona. Accordingly, the Court does not have general personal
 9   jurisdiction over Defendant. See In re Bard IVC Filters Prods. Liab. Litig., No. CV-16-
10   02442-PHX-DGC, 2016 WL 6393595 at *3–4 (D. Ariz. Oct. 28, 2016) (finding that the
11   plaintiffs’ argument “plainly is insufficient for general jurisdiction” where the plaintiffs
12   claim general jurisdiction over the defendants “because [the defendants] purposefully
13   directed their marketing activities at [the forum state] and derived substantial revenues
14   from the State”).
15          B.     Specific Jurisdiction
16          Defendant next asserts that it is not subject to specific jurisdiction in Arizona. (Mot.
17   at 6.) It argues that “Plaintiff cannot meet the [express aiming] or [foreseeable harm]
18   elements” of the specific jurisdiction test and that Plaintiff did not “demonstrate that its
19   claims arise out of or relate to [Defendant’s] forum-related activities.” (Mot. at 8.) In
20   response, Plaintiff contends that “only the ‘express aiming’ prong is at issue” and that
21   Defendant has “expressly aimed its conduct at Arizona” by “run[ning] its website as a
22   virtual store that sells its . . . products to customers in Arizona.” (Resp. at 4–6.) Plaintiff
23   also states that its claims do, in fact, arise from Defendant’s forum-related activities
24   because Plaintiff is located in Arizona and has felt the effects of Defendant’s conduct in
25   Arizona. (Resp. at 7.)
26          Whether a court may exercise specific jurisdiction in a given case turns on the extent
27   of the defendant’s contact with the forum and the degree to which the plaintiff’s suit is
28   related to the defendant’s contacts. Yahoo! Inc. v. La Ligue Contre Le Racisme et


                                                  -4-
 1   L’Antisemitisme, 433 F.3d 1199, 1210 (9th Cir. 2006). The Ninth Circuit uses the following
 2   approach to determine whether a court may exercise specific jurisdiction over a nonresident
 3   defendant: (1) the nonresident defendant must do some act in or consummate some
 4   transaction with the forum, or perform some act by which it purposefully avails itself of
 5   the privilege of conducting activities in the forum, thereby invoking the benefits and
 6   protections of its laws; (2) the claim must be one which arises out of or results from the
 7   defendant’s forum-related activities; and (3) the exercise of jurisdiction must be
 8   reasonable. Data Disc, 557 F.2d at 1287.
 9          The plaintiff bears the burden of establishing the first two requirements of the test.
10   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). If the
11   plaintiff establishes the first two requirements, the burden shifts to the defendant to
12   establish that the third requirement is not met. Mavrix Photo, Inc. v. Brand Techs., Inc.,
13   647 F.3d 1218, 1228 (9th Cir. 2011) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462,
14   476-78 (1985)). All three requirements must be met for the exercise of jurisdiction to
15   comport with constitutional principles of due process. Omeluk, 52 F.3d at 270.
16          To meet the first element—that the defendant purposefully directed activities at the
17   forum state—the plaintiff must show the defendant “either (1) ‘purposefully availed’
18   himself of the privilege of conducting activities in the forum, or (2) ‘purposefully directed’
19   his activities towards the forum.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th
20   Cir. 2006) (quoting Schwarzenegger, 374 F.3d at 802). The purposeful direction analysis
21   is most commonly applied in cases alleging tortious conduct. Mavrix Photo, Inc., 647 F.3d
22   at 1228. Because a Lanham Act claim is a tort-like cause of action, purposeful direction is
23   the proper analytical framework. Id.
24          To determine whether the defendant’s actions constitute purposeful direction, courts
25   apply the “effects” test that was developed in Calder v. Jones, 465 U.S. 783, 789-90 (1984).
26   The effects test requires that “the defendant allegedly must have (1) committed an
27   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
28   knows is likely to be suffered in the forum state.” Yahoo!, 433 F.3d at 1206.


                                                 -5-
 1          The Ninth Circuit has held that “maintenance of a passive website alone cannot
 2   satisfy the express aiming prong.” Mavrix Photo, 647 F.3d at 1229. However, “operating
 3   [] a passive website in conjunction with ‘something more’—conduct directly targeting the
 4   forum—is sufficient.” Id. In response to Defendant’s motion to dismiss, Plaintiff has the
 5   burden to demonstrate that personal jurisdiction exists by proffering facts, by affidavit or
 6   otherwise, to the Court. Scott, 792 F.2d at 927. Plaintiff has not provided any new facts in
 7   its Response but instead relies on its allegation in the Complaint that Defendant sells and
 8   ships products to Arizona through an interactive website. (Resp. at 4 (citing Compl. ¶ 9).)
 9   In its brief, Plaintiff analyzes Mavrix Photo but does not identify a single fact or allegation
10   that would constitute “something more” than Defendant’s online sales to customers who
11   happen to be in Arizona. Although Defendant has sold some of its products to residents of
12   Arizona, “the ‘minimum contacts analysis looks to the entity’s contacts with the forum
13   State itself, not with the entity’s contacts with persons who reside there.” In re Boon Global
14   Limited, 923 F.3d 643, 652–53 (9th Cir. 2019).
15          To the extent Plaintiff argues Defendant has sufficient contacts with Arizona
16   because Plaintiff is located in Arizona and was allegedly injured by Defendant’s alleged
17   false statements, that contact is insufficient to confer personal jurisdiction over Defendant.
18   Walden v. Fiore, 134 S. Ct. 1115, 1125 (2014) (stating a plaintiff must show more than a
19   defendant’s ties to the plaintiff and injury to the plaintiff to satisfy the Calder effects test).
20   Plaintiff has produced no fact and the Complaint contains no factual allegation that
21   Defendant purposefully directed its activities at Arizona.
22          Thus, Plaintiff has failed to meet its burden to demonstrate that the Court has
23   personal jurisdiction over Defendant, and the Court must dismiss this action. See In re W.
24   States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 742 (9th Cir. 2013) (“If any
25   of the three requirements is not satisfied, jurisdiction in the forum would deprive the
26   defendant of due process of law”).
27
28


                                                   -6-
 1          Because Plaintiff has failed to demonstrate that the Court has personal jurisdiction
 2   over Defendant, the Court need not address the other bases for dismissal in Defendant’s
 3   Motion.
 4   III.   CONCLUSION
 5          Plaintiff ThermoLife International, LLC has not met its burden to show that
 6   Defendant NetNutri.com, LLC either has substantial, continuous, systematic activities in
 7   Arizona or that it purposefully directed its activities at Arizona under the Calder effects
 8   test, and the Court must therefore dismiss this action for lack of personal jurisdiction.
 9          IT IS THEREFORE ORDERED granting Defendant’s Motion to Dismiss for
10   Lack of Personal Jurisdiction (Doc. 19).
11          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
12   accordingly and close this case.
13          Dated this 17th day of July, 2019.
14
15                                          Honorable John J. Tuchi
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
